Citation Nr: 0615089	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  99-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for service-connected psuedofolliculitis barbae.

2.  Entitlement to an increased (compensable) initial rating 
for status post epigastric hernia scar (hernia scar). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served in the military from April 2, 1984, to 
August 24, 1984, from March 21, 1988, to March 20, 1992, and 
from March 21, 1992, to September 20, 1995.  He also had 
service from September 21, 1995, to February 24, 1998, which 
is characterized as under other than honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
psuedofolliculitis barbae and a hernia scar and assigned each 
disability a 0 percent rating.  The veteran appealed for 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service-connected psuedofolliculitis barbae and 
hernia scar are both rated under the Diagnostic Codes 
pursuant to 38 C.F.R. § 4.118 (Skin Ratings) since February 
1998.  The rating criteria for skin disorders at 38 C.F.R. § 
4.118 were changed effective August 30, 2002.  See 67 
Fed.Reg. 147 49590, 49596-99 (July 31, 2002).  When 
regulations are changed, as in the instant case, during the 
course of the veteran's claim, the criteria that are to the 
advantage of the veteran should be applied.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
However, the veteran is not entitled to consideration of the 
amended regulations prior to their established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-19 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002).  

The last time the RO considered these issues on the merits 
was in the February 1999 statement of the case.  The RO did 
issue a subsequent, March 2004, decision regarding whether 
clear and unmistakable error (CUE) was made in the original 
rating decision in granting service connection for these 
disabilities.  The March 2004 decision determined that the 
veteran was entitled to service connection for these 
conditions.  As a result, the RO must consider the veteran's 
increased rating claims on the merits under the revised 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).  Therefore, the claim must be remanded 
for consideration of both the old and new criteria and the 
veteran should be informed of both criteria.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The VA duty to assist includes the conduct of a VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The veteran has not 
been afforded a VA examination for rating purposes of his 
service-connected skin disabilities since May 1998.  
Therefore, the Board finds that a current examination would 
be helpful to ascertain the present level of the 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter with respect to 
increased initial ratings for 
psuedofolliculitis barbae and hernia scar 
that complies with the notification and 
duty to assist requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The letter should include notice 
of the type of information necessary to 
assign an effective date-in the event that 
the an increased rating claim is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506.

2.  Upon completion of the above, schedule 
the veteran for a VA skin examination to 
determine the extent, if any, of the 
residuals of psuedofolliculitis barbae and 
a hernia scar.  The examiner should list 
all the complaints the veteran has 
concerning these disabilities.  Any 
necessary diagnostic studies to make these 
determinations should be done, and the 
examiner should have access to the claims 
file for a review of the veteran's 
pertinent medical history

A.  The examiner should further take 
unretouched color photographs of the areas 
affected by the veteran's 
psuedofolliculitis barbae.  The examiner 
should also comment on the extent of any 
disfigurement found as a result of 
psuedofolliculitis.  The examiner is also 
asked to indicate whether any other 
specific Diagnostic Codes of 38 C.F.R. § 
4.118 are relevant to rating the veteran's 
disability.

B.  The examiner also should describe the 
hernia scar and indicate any associated 
residual disability - such as pain, 
tenderness or functional limitation that 
is attributable to it.  If there is none, 
the examiner should so state.  If the scar 
causes limitation of function, please 
describe the specific limitation of 
function in terms of limitation of motion 
of the affected part, including any loss 
of function due to pain. 

3.  Then readjudicate the veteran's 
claims.  The RO should take note that the 
regulations relating to disease or 
disability of the skin, provided in 38 
C.F.R. § 4.118, were changed effective 
August 30, 2002, during the pendency of 
this appeal.  If they continue to be 
denied, send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

